Name: 2010/93/: Commission Decision of 18Ã December 2009 adopting a multiannual Community programme for the collection, management and use of data in the fisheries sector for the period 2011-2013 (notified under document C(2009) 10121)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  fisheries;  economic analysis;  European construction;  environmental policy
 Date Published: 2010-02-16

 16.2.2010 EN Official Journal of the European Union L 41/8 COMMISSION DECISION of 18 December 2009 adopting a multiannual Community programme for the collection, management and use of data in the fisheries sector for the period 2011-2013 (notified under document C(2009) 10121) (2010/93/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (1), and in particular Article 3(1) thereof, Whereas: (1) Pursuant to Article 3(2) of Regulation (EC) No 199/2008, a multi-annual Community programme for the collection, management and use of data in the fisheries sector is to be drawn up for three-year periods. It is therefore necessary to establish the multiannual Community programme for the period 2011-2013. (2) The Communication from the Commission of 5 February 2009 on a European Community Action Plan for the Conservation and Management of Sharks (2) has recommended the collection of reliable and detailed species-specific quantitative and biological data concerning commercial fisheries involving catches of Chondrichthyans (hereinafter referred to as sharks). In addition, regular catch monitoring of recreational fisheries involving catches of shark species is suggested. (3) On the basis of that Communication, the Scientific, Technical and Economic Committee for Fisheries (STECF) has recommended that data concerning such commercial fisheries and recreational fisheries be included in the list of fishing activity by region and in the list of biological variables for which data are to be collected. (4) The multi-annual Community programme for the period 2011-2013 should therefore provide for the collection, management and use of data on sharks in addition to the data already required in the programming period 2009-2010 under Commission Decision 2008/949/EC (3). (5) For reasons of legal certainty, Decision 2008/949/EC should be repealed with effect from 1 January 2011. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The multiannual Community programme for the collection, management and use of data in the fisheries sector for the period 2011-2013, as referred to in Article 3(1) of Regulation (EC) No 199/2008, is set out in the Annex. Article 2 Decision 2008/949/EC is repealed with effect from 1 January 2011. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 December 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 60, 5.3.2008, p. 1. (2) COM(2009) 40 final. (3) OJ L 346, 23.12.2008, p. 37. ANNEX MULTI ANNUAL COMMUNITY PROGRAMME CHAPTER I Subject-matter and definitions 1. For the purpose of this Community Programme the following definitions shall apply: (a) active vessels: vessels that have been engaged in any fishing operation (more than 0 days) during a calendar year. A vessel that has not been engaged in fishing operations during a year is considered inactive; (b) concurrent sampling: sampling all or a predefined assemblage of species, simultaneously in a vessels catches or landings; (c) days at sea: any continuous period of 24 hours (or part thereof) during which a vessel is present within an area and absent from port; (d) fleet segment: a group of vessels with the same length class (LOA) and predominant fishing gear during the year, according to the Appendix III. Vessels may have different fishing activities during the reference period, but might be classified in only one fleet segment; (e) fishing days: each day is attributed to the area where the most fishing time was spent during the relevant day at sea. However, for passive gears, if no operation took place from the vessel during a day while at least one (passive) gear remained at sea, that day will be associated to the area where the last setting of a fishing gear was carried out on that fishing trip; (f) fishing trip: means any voyage by a fishing vessel from a land location to a landing place, excluding non-fishing trips (a trip by a fishing vessel from a location to a land location during which it does not engage in fishing activities and during which any gear on board is securely lashed and stowed and not available for immediate use); (g) metier: a group of fishing operations targeting a similar (assemblage of) species, using similar gear, during the same period of the year and/or within the same area and which are characterised by a similar exploitation pattern; (h) population of vessels: all vessels in the Community Fishing Fleet Register as defined in Commission Regulation (EC) No 26/2004 (1); (i) selected species: species of relevance for management purposes and for which a request is made by an international scientific body or a regional fisheries management organisation; (j) soaking time: time calculated from the point where each individual unit of gear has been set, to the time when the same unit starts to be removed. 2. For the following terms, the Food and Agriculture Organization of the United Nations (www.fao.org/fi/glossary/default.asp) and STECF definitions shall apply: anadromous species, catadromus species, catches, cephalopods, crustaceans, deep water species, demersal fish, demersal species, exploitation pattern, finfish, fresh water species, gears, landings, discards, large pelagic fish, molluscs, other activity than fishing, pelagic fish, small pelagic fish, target species. CHAPTER II Contents and Methodology A. CONTENTS OF THE COMMUNITY PROGRAMME The Community programme comprises of the following modules: 1. Module of evaluation of the fishing sector: The data collection programme for the fishing sector contains the following sections: (a) section for the collection of economic variables; (b) section for the collection of biological variables; (c) section for the collection of transversal variables; (d) section for research surveys at sea. 2. Module of evaluation of the economic situation of the aquaculture and processing industry sectors: (a) section for the collection of economic data for the aquaculture sector; (b) section for the collection of economic data for the processing industry. 3. Module of evaluation of the effects of the fishing sector on the marine ecosystem 4. Module for management and use of the data covered by the data collection framework B. PRECISION LEVELS AND SAMPLING INTENSITIES 1. Where it is not possible to define quantitative targets for sampling programmes, neither in terms of precision levels, nor in terms of sample size, pilot surveys in the statistical sense shall be established. Such pilot surveys shall evaluate the importance of the problem and shall also address the utility of future more detailed surveys, and the cost-effectiveness relationship of such detailed surveys. 2. Where quantitative targets can be defined, they may be specified either directly by sample sizes or sampling rates, or by the definition of the levels of precision and of confidence to be achieved. 3. Where reference is made to a sample size or to a sampling rate in a population defined in statistical terms, the sampling strategies shall be at least as efficient as Simple Random Sampling. Such sampling strategies shall be described within the corresponding National Programmes. 4. Where reference is made to precision/confidence level the following distinction shall apply: (a) Level 1: level making it possible to estimate a parameter either with a precision of plus or minus 40 % for a 95 % confidence level or a coefficient of variation (CV) of 20 % used as an approximation; (b) Level 2: level making it possible to estimate a parameter either with a precision of plus or minus 25 % for a 95 % confidence level or a coefficient of variation (CV) of 12,5 % used as an approximation; (c) Level 3: level making it possible to estimate a parameter either with a precision of plus or minus 5 % for a 95 % confidence level or a coefficient of variation (CV) of 2,5 % used as an approximation. CHAPTER III Module of evaluation of the fishing sector A. COLLECTION OF ECONOMIC VARIABLES 1. Variables 1. Variables to be collected are listed in Appendix VI. All economic variables are to be collected on an annual basis with the exception of those identified as transversal variables as defined in Appendix VIII and those identified in order to measure the effects of the fishery on the marine ecosystem as defined in Appendix XIII which are to be collected at more disaggregated levelsThe population is all vessels in the Community Fishing Fleet Register on the 1st of January. All economic variables have to be collected for active vessels. For each vessel for which economic variables defined in Appendix VI are collected, the corresponding transversal variables defined in Appendix VIII have also to be collected. 2. For inactive vessels only capital value (Appendix VI), fleet (Appendix VI) and capacity (Appendix VIII) shall be collected. 3. National currencies shall be transformed into Euro using the average annual exchange rates available from the European Central Bank (ECB). 2. Disaggregation levels 1. Economic variables shall be reported for each fleet segment (Appendix III) and supra region (Appendix II). Six length classes (using the overall length measurement (LOA)) are defined. However Member States are free to further disaggregate length classes if appropriate. 2. The dominance criteria shall be used to allocate each vessel to a segment based on the number of fishing days used with each gear. If a fishing gear is used by more than the sum of all the others (i.e. a vessel spends more than 50 % of its fishing time using that gear), the vessel shall be allocated to that segment. If not, the vessel shall be allocated to the following fleet segment: (a) Vessels using Polyvalent active gears if it only uses active gears; (b) Vessels using Polyvalent passive gears if it only uses passive gears; (c) Vessels using active and passive gears. 3. In cases where a vessel operates in more than one supra region as defined in Appendix II, Member States shall explain in their national programme to which supra region the vessel is allocated. 4. In cases where a fleet segment has less than 10 vessels: (a) clustering may be necessary in order to design the sampling plan and to report economic variables; (b) Member States shall report which fleet segments have been grouped at the national level and shall justify the clustering on the basis of statistical analysis; (c) in their annual report, Member States shall report the number of sampled vessels for each fleet segment regardless of any clustering made to collect or provide the data; (d) Regional Coordination Meetings shall define homogeneous clustering methodology at the level of supra regions so that economic variables are comparable. 3. Sampling strategy 1. Member States shall describe their methodologies used for estimating each economic variable, including quality aspects, in their national programmes. 2. Member States shall ensure consistency and comparability of all economic variables when derived from different sources (e.g. surveys, fleet register, logbooks, sales notes). 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of estimates. B. COLLECTION OF BIOLOGICAL VARIABLES B1. Metier-related variables 1. Variables 1. Sampling must be performed in order to evaluate the quarterly length distribution of species in the catches, and the quarterly volume of discards. Data shall be collected by metier referred to as level 6 of the matrix defined in Appendix IV (1 to 5) and for the stocks listed in Appendix VII. 2. Where relevant additional biological sampling programmes of the unsorted landings have to be carried out in order to estimate: (a) the share of the various stocks in these landings for Herring in the Skagerrak IIIA-N, Kattegat IIIa-S, and Eastern North Sea separately and salmon in the Baltic Sea; (b) the share of the various species for those groups of species that are internationally assessed, e.g. Megrims, Anglerfishes and elasmobranches. 2. Disaggregation level 1. In order to optimise the sampling programmes, the metiers defined in Appendix IV (1 to 5) may be merged. When metiers are merged (vertical merging), statistical evidence shall be brought regarding the homogeneity of the combined metiers. Merging of neighbouring cells corresponding to fleet segments of the vessels (horizontal merging) shall be supported by statistical evidence. Such horizontal merging shall be done primarily by clustering neighbouring vessel LOA classes, independently of the dominant fishing techniques, when appropriate to distinguish different exploitation patterns. Regional agreement on mergers shall be sought at the relevant Regional Coordination Meeting and endorsed by STECF. 2. At national level, one metier defined at level 6 of the matrix in Appendix IV (1 to 5) may be further disaggregated into several more precise strata, i.e. distinguishing different target species. Such further stratification shall be done respecting the two following principles: (a) the strata defined at national level do not overlap the metiers defined in Appendix IV (1 to 5); (b) the strata defined at national level must, in their entirety comprise of all the fishing trips of the metier defined at level 6. 3. The spatial units for metier sampling are defined by level 3 of Appendix I for all the regions with the following exceptions: (a) the Baltic Sea (ICES areas III b-d), Mediterranean Sea and the Black Sea where the resolution shall be level 4; (b) Regional Fisheries Management Organisations units, providing they are metier-based (in the absence of such definitions, Regional Fisheries Management Organisations shall proceed to appropriate mergers). 4. For the purpose of collection and aggregation of data, spatial sampling units may be clustered by regions as referred to in Article 1 of Commission Regulation (EC) 665/2008 (2) after agreement by the relevant Regional Co-ordination Meetings. 5. For parameters referred to in Chapter III section B/B1 1. (2), data shall be provided quarterly and be consistent with the fleet fishing activity matrix described in Appendix IV (1 to 5). 3. Sampling strategy 1. For the landings: (a) the Member State on whose territory the first sale take place, shall be responsible for ensuring that biological sampling occurs according to the standards defined in this Community Programme. If necessary, Member States shall co-operate with the authorities of non-EU third countries to set up biological sampling programmes for the landings carried out by vessels flying the third countrys flag; (b) for sampling purpose, only the major metiers need be considered. In order to identify the metiers to be sampled, the following ranking system shall be used at level 6 of the matrix in Appendix IV (1 to 5) on a national basis by Member States using as reference the average values of the 2 previous years and:  the metier cells shall first be ranked according to their share in the total commercial landings. The shares are then to be cumulated, starting with the largest, until a cut-off level of 90 % is reached. All metiers belonging to the top 90 % shall be selected for sampling,  the exercise shall then be repeated according to the total value of the commercial landings and repeated a third time according to the total effort in days-at-sea. The metiers in the top 90 % not belonging to the previous top 90 % shall be added to the selection,  STECF may add to the selection the metiers not picked up by the ranking system but of special importance in terms of management; (c) the sampling unit shall be the fishing trip and the number of fishing trips to be sampled shall ensure good coverage of the metier; (d) precision values and ranking system are referenced at the same level as the sampling programmes, i.e. at the national metier level for data that are collected through national programmes and at regional metier level for data that are collected through regionally coordinated sampling programmes; (e) the sampling intensity shall be proportionate to the relative effort and variability in the catches of that metier. The minimum number of fishing trips to be sampled shall never be less than 1 fishing trip per month during the fishing season for fishing trips of less than 2 weeks and 1 fishing trip per quarter otherwise; (f) when sampling a fishing trip, the species shall be sampled concurrently as follows: Each species within a region as defined in Appendix II, shall be classified within a group according to the following rules:  Group 1: Species that drive the international management process including species under EU management plans or EU recovery plans or EU long term multi-annual plans or EU action plans for conservation and management based on Council Regulation (EC) No 2371/2002 (3),  Group 2: Other internationally regulated species and major non-internationally regulated by-catch species,  Group 3: All other by-catch (fish and shellfish) species. The list of Group 3 species shall be established at the regional level by the relevant regional co-ordination meeting and agreed by STECF; (g) allocation of species to Group 1 and 2 is specified in Appendix VII. The choice of the sampling scheme shall depend on the diversity of species to sample and the operational conditions under which sampling takes place. The sampling design per metier must consider both the periodicity of the sampling events and the sampling scheme to apply. Possible sampling schemes, as described in the following table, comprise:  Scheme 1: comprehensive sampling of all species,  Scheme 2: within each time stratum, the sampling events are split in two parts. One part of the sampling events (x %) considers sampling of all species on shore whereas the other part of the sampling events (100  x %) considers only sampling of all Group 1 species,  Scheme 3: within each time stratum, the sampling events are split in two parts. One part of the sampling events (x %) considers sampling of all Group 1 and Group 2 species on shore, whereas the other part of the sampling events (100  x %) considers only sampling of Group 1 species. In this scheme, Group 3 species have to be sampled at sea; Table 1 Summary of the schemes to be used for concurrent sampling Sampling scheme Frequency Group 1 Group 2 Group 3 Scheme 1 Every sampling event Scheme 2 x % of sampling events (100  x) % of sampling events Scheme 3 x % of sampling events Sampling at sea (100  x) % of sampling events (h) for any given sample, the sampling scheme shall be recorded (Table 1) along with information on how complete the sampling is: When sampling a species, the number of individuals measured must ensure quality and accuracy of resultant length frequency. The number of length classes within a sample may be estimated from the approximate length range within it and, from this, the number of fish measured shall lie between 3 x number of length classes and 5 x number of length classes as a first approximation, in the absence of any statistical optimisation of the sampling design; (i) other sampling procedures could be used on the condition that there is scientific evidence showing that these procedures will achieve the same objectives as the ones described in point 3(1)(g); (j) a summary of the sampling protocols carried out by Member States shall be made available to STECF through the national programmes for each metier sampled. 2. For the discards: (a) the ranking system referred to in Chapter III section B/B1 3 (1) (b), shall be used to select the metiers in order to estimate discards. In any case, where discards of a given metier are estimated to exceed 10 % of the total volume of catches and this metier is not picked up by the ranking system this metier shall be sampled; (b) the sampling unit shall be the fishing trip and the number of fishing trips to be sampled shall ensure good coverage of the metier; (c) precision values and the ranking system are referenced at the same level as the sampling programmes, i.e. at the national metier level for data that are collected through national programmes and at regional metier level for data that are collected through regionally coordinated sampling programmes; (d) the sampling intensity shall be proportionate to the relative effort and/or the variability in catches of the metier. The minimum number of fishing trips to be sampled shall not be less than 2 fishing trips per quarter; (e) discards will be monitored for the Group 1, 2 and 3 species, defined in Chapter III section B/B1/3. (f), to estimate the quarterly average weight of discards. Furthermore:  discards must be the subject of a quarterly estimate of the length distributions when they represent on an annual basis, either more than 10 % of the total catches by weight or more than 15 % of the catches in numbers for the Group 1 and Group 2 species,  when discards take place for species length ranges which are not represented in the landings, age-reading must take place in accordance with the rules set out in Appendix VII; (f) where relevant, pilot surveys as referred to in Chapter II B (1) shall be carried out; (g) a summary of the sampling protocols carried out by Member States shall be made available to STECF through the national programmes for each metier sampled. 3. For the recreational fisheries: (a) for the recreational fisheries targeting the species listed in Appendix IV (1 to 5), Member States shall evaluate the quarterly weight of the catches; (b) where relevant, pilot surveys as referred to in Chapter II B (1) shall be carried out to estimate the importance of the recreational fisheries mentioned in point 3(3)(a). 4. Precision levels 1. For the landings: (a) the precision level 2 shall be targeted at the stock level for both Group 1 and Group 2 species. If necessary, specific stock-based samples shall be added if metier-based sampling fails to provide the appropriate precision for length distributions at the stock level. 2. For the discards: (a) data related to quarterly estimates of discards length and age composition for Group 1 and Group 2 species must lead to a precision of level 1; (b) weight estimates of Group 1, 2 and 3 species must lead to a precision of level 1. 3. For the recreational fisheries: (a) data related to annual estimates of the catches in volumes must lead to a precision of level 1. 5. Exemption rules 1. If Member States can not reach levels of precision referred to in Chapter III section B/B1/4 2 (a) and (b) and 3(a) and (b), or only at excessive costs, they can obtain, based on STECF recommendation, derogation from the Commission to reduce the precision level, sampling frequency or to implement a pilot survey provided this request is fully documented and scientifically proven. B2. Stock-related variables 1. Variables 1. For stocks listed in Appendix VII, the following variables have to be collected: (a) individual information on age; (b) individual information on length; (c) individual information on weight; (d) individual information on sex; (e) individual information on maturity; (f) individual information on fecundity; (g) using the sampling scheme provided in this Appendix VII. 2. The collection of all individual information referred to in paragraph (1) shall be associated with the corresponding information on space and time stratum. 3. For wild salmon stocks in the index rivers, as defined by ICES, running into the Baltic Sea III b-d, the following variables have to be collected: (a) information on abundance of smolt; (b) information on abundance of parr; (c) information on number of ascending individuals. 2. Disaggregation level 1. The necessary disaggregation levels as well as the collection periodicity for all variables and the sampling intensities for age are specified in Appendix VII. For sampling strategies and sampling intensities, the rules established in Chapter II section B (Precision levels and sampling intensities) shall apply. 3. Sampling strategy 1. Wherever possible, age-reading shall be performed on commercial catches in order to estimate the age composition by species and, where relevant, the growth parameters. Where this is not possible, Member States shall justify why in their national programmes. 2. If cooperation between Member States ensures that the overall estimate of the parameters listed in Appendix VII reach the necessary precision level, each Member State shall ensure that its own contribution to the common dataset is sufficient to reach that precision level. 4. Precision levels 1. For stocks of species that can be aged, average weights and lengths for each age shall be estimated at a precision level 3, up to such an age that accumulated landings for the corresponding ages account for at least 90 % of the national landings for the relevant stock. 2. For stocks for which age reading is not possible, but for which a growth curve can be estimated, average weights and lengths for each pseudo age (e.g. derived from the growth curves) shall be estimated with a precision of level 2, up to such an age that accumulated landings for the corresponding ages account for at least 90 % of the national landings for the relevant stock. 3. For maturity, fecundity and sex ratios, a choice may be made between reference to age or length, provided that Members States which have to conduct the corresponding biological sampling, have agreed the following: (a) for maturity and fecundity, calculated as proportion of mature fish, precision of level 3 must be achieved within the age and/or length range, the limits of which correspond to a 20 % and 90 % of mature fish; (b) for sex ratio, calculated as proportion of females, precision of level 3 must be achieved, up to such an age or length that cumulated landings for the corresponding ages or lengths account for at least 90 % of the national landings for this stock. 5. Exemptions rules 1. The national programme of a Member State may exclude the estimation of the stock related variables for stocks for which TACs and quota have been defined under the following conditions: (a) the relevant quota must correspond to less than 10 % of the Community share of the TAC or to less than 200 tonnes on average during the previous three years; (b) the sum of relevant quotas of Member States whose allocation is less than 10 %, must account for less than 25 % of the Community share of the TAC. 2. If the condition set out in above point 1(a) is fulfilled, but not the condition set out in point 1(b), the relevant Member States may set up a coordinated programme to achieve, for their joint landings, a joint sampling scheme, or Member States may individually set up other national sampling schemes leading to the same precision. 3. If appropriate, the national programmes may be adjusted until 1st February of each year to take into account the exchange of quotas between Member States: 4. For stocks for which TACs and quotas have not been defined and which are outside the Mediterranean Sea, the same rules established under point 5(1) apply on the basis of the average landings of the previous three years and with reference to the total Community landings from a stock; 5. For stocks in the Mediterranean Sea, the landings by weight of a Mediterranean Member State for a species corresponding to less than 10 % of the total Community landings from the Mediterranean Sea, or to less than 200 tonnes, except for Bluefin tuna. C. COLLECTION OF TRANSVERSAL VARIABLES 1. Variables 1. Variables to be collected are listed in Appendix VIII. Data shall be provided according to the periodicity stated in that Appendix. 2. Some delays may occur between information provided on the fleet segmentation and on the fishing effort. 2. Disaggregation level 1. The disaggregation level is given in Appendix VIII in accordance with the criteria defined in Appendix V. 2. The degree of aggregation shall correspond to the most disaggregated level required. A grouping of cells within this scheme may be made provided that an appropriate statistical analysis demonstrates its suitability. Such mergers must be approved by the relevant Regional Coordination Meeting. 3. Sampling strategy 1. Wherever possible, transversal data shall be collected in an exhaustive way. Where this is not possible, Member States shall specify the sampling procedures within their national programmes. 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of the data. D. RESEARCH SURVEYS AT SEA 1. All surveys listed in Appendix IX shall be covered. 2. Member States shall guarantee within their national programmes, continuity with previous survey designs. 3. Notwithstanding points 1 and 2, Member States may propose a modification in the survey effort or sampling design, provided that this does not negatively affect the quality of the results. Acceptance by the Commission of any modification shall be conditional to STECF approval. CHAPTER IV Module of evaluation of the economic situation of the aquaculture and the processing industry sectors A. COLLECTION OF ECONOMIC DATA FOR THE AQUACULTURE SECTOR 1. Variables 1. All variables listed in Appendix X are to be collected on an annual basis per segment according to the segmentation set out in Appendix XI. 2. The statistical unit shall be the enterprise defined as the lowest legal entity for accounting purposes. 3. The population shall refer to enterprises whose primary activity is defined according to the EUROSTAT definition under NACE Code 05.02: Fish Farming. 4. National currencies shall be transformed into Euro using the average annual exchange rate available from the European Central Bank (ECB). 2. Disaggregation level 1. Data shall be segmented by species and technique for aquaculture, as mentioned in Appendix XI. Member States may further segment by size of enterprise or other relevant criteria, if necessary. 2. Collection of data for fresh water species is not mandatory. However, if this data is collected, Member States shall follow the segmentation set out in Appendix XI. 3. Sampling strategy 1. Member States shall describe their methodologies for estimating each economic variable, including quality aspects, in their national programmes. 2. Member States shall ensure consistency and comparability of all economic variables when derived from different sources (e.g. questionnaires, financial accounts). 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of estimates. B. COLLECTION OF ECONOMIC DATA CONCERNING THE PROCESSING INDUSTRY 1. Variables 1. All variables listed in Appendix XII are to be collected on an annual basis for the population. 2. The population shall refer to enterprises whose main activity is defined according to the EUROSTAT definition under NACE Code 15.20: Processing and preserving of fish and fish products. 3. As a guideline, the national codes applied by Member States under Regulations (EC) No 852/2004 (4), (EC) No 853/2004 (5) and (EC) No 854/2004 (6) of the European Parliament and of the Council shall additionally be used as a means of cross checking and identifying enterprises classified under NACE code 15.20. 4. National currencies shall be transformed into Euro using the average annual exchange rate available from the European Central Bank (ECB). 2. Disaggregation level 1. The statistical unit for collection of data shall be the enterprise as defined as the lowest legal entity for accounting purposes. 2. For enterprises that carry out fish processing but not as a main activity, it is mandatory to collect the following data, in the first year of each programming period: (a) number of enterprises; (b) the turnover attributed to fish processing. 3. Sampling strategy 1. Member States shall describe their methodologies for estimating each economic variable, including quality aspects, in their national programmes. 2. Member States shall ensure consistency and comparability of all economic variables when derived from different sources (e.g. questionnaires, financial accounts). 4. Precision levels 1. Member States shall include in their annual report information on the quality (accuracy and precision) of estimates. CHAPTER V Module of evaluation of the effects of the fisheries sector on the marine ecosystem 1. Variables 1. To allow the calculation of the indicators listed in Appendix XIII, data specified in this Appendix shall be collected on an annual basis with the exception of those which are specified to be collected at more disaggregated levels. 2. Data specified in Appendix XIII shall be collected at national level in order to allow end-users to calculate the indicators at the relevant geographical scale, as given in Appendix II. 2. Disaggregation level 1. The disaggregation level set out in the specifications laid down in Appendix XIII shall be applied. 3. Sampling strategy 1. Member States shall apply the recommendations set out in the specifications laid down in Appendix XIII. 4. Precision levels 1. Member States shall apply the recommendations set out in the specifications laid down in Appendix XIII. CHAPTER VI Module for management and use of the data covered by the data collection framework A. MANAGEMENT OF THE DATA 1. With regard to the data covered by this Community Programme, this section covers the development of data bases, data input (storage), data quality control and validation, and data processing from primary data into detailed or aggregated data as referred to in Article 17(1) of Regulation (EC) No 199/2008. 2. It shall include the transformation process of the primary socio-economic data into metadata referred to in Article 13(b) of Regulation (EC) No 199/2008. 3. Member States shall guarantee that, upon request by the Commission, the information on the transformation process referred to in paragraph 2 can be provided. B. USE OF THE DATA 1. The section covers the production of sets of data and their use to support scientific analysis as a basis for advice to fisheries management as referred to in Article 18(1)a of Regulation (EC) No 199/2008. 2. It shall include biological parameter estimates (age, weight, sex, maturity and fecundity) for stocks listed in Appendix VII, preparation of sets of data for stock assessments and bio-economic modelling and corresponding scientific analysis. (1) OJ L 5, 9.1.2004, p. 25. (2) OJ L 186, 15.7.2008, p. 3. (3) OJ L 358, 31.12.2002, p. 59. (4) OJ L 139, 30.4.2004, p. 1. (5) OJ L 139, 30.4.2004, p. 55. (6) OJ L 139, 30.4.2004, p. 206. Appendix I Geographic Stratification by Regional Fisheries Management Organisations I.C.E.S. N.A.F.O I.C.C.A.T G.F.C.M. C.C.A.M.L.R. IOTC Other Level 1 Area Area FAO Area Area e.g. 37 Mediterranean and Black sea Area e.g. 48 FAO Area FAO Area Level 2 Sub-area e.g. 27.IV North Sea Sub-area e.g. 21.2 Labrador FAO Sub-area Sub-area e.g. 37.1 Western Sub-area e.g. 48.1 Antarctic Peninsula FAO Sub-area FAO Sub-area Level 3 Division e.g. 27.IV c Division e.g. 21.2 H Division 5 ° Ã  5 ° Division e.g. 37.1.2 Gulf of Lions Division e.g. 58.5.1 Kerguelen islands Division 5 ° Ã  5 ° Division 5 ° Ã  5 ° Level 4 Subdivision e.g. 27.III.c.22 GSA e.g. GSA 1 Level 5 Rectangle 30 ² Ã  1 ° Rectangle Rectangle 1 ° Ã  1 ° Rectangle 30 ² Ã  1 ° Rectangle 1 ° Ã  1 ° Rectangle 1 ° Ã  1 ° Appendix II Geographical stratification by Region Sub-region/Fishing ground (1) Region Supra region Level 1 2 3 Cluster of spatial units on level 4 as defined in Appendix I (ICES subdivision) Baltic Sea (ICES areas III b-d) Baltic Sea (ICES areas III b-d), North Sea (ICES areas IIIa, IV and VIId) and Eastern Arctic (ICES areas I and II), and North Atlantic (ICES areas V-XIV and NAFO areas). Cluster of spatial units on level 3 as defined in Appendix I (ICES Division) North Sea (ICES areas IIIa, IV and VIId) and Eastern Arctic (ICES areas I and II) Cluster of spatial units on level 3 as defined in Appendix I (ICES/NAFO Division) North Atlantic (ICES areas V-XIV and NAFO areas) Cluster of spatial units on level 4 as defined in Appendix I (GSA) Mediterranean Sea and Black Sea Mediterranean Sea and Black Sea RFMOs sampling Sub-areas (except GFCM) Other regions where fisheries are operated by EU vessels and managed by RFMOs to which the Community is contracting party or observer (e.g. ICCAT, IOTC, CECAF ¦) Other regions (1) Sub-regions or fishing grounds are established by Member States for the first programming period (2009-2010); they may be redefined by Regional Coordination Meetings and agreed by STECF if necessary. This level should be consistent with existing geographical divisions. Appendix III Fleet segmentation by Region Length classes (LOA) (1) 0-< 10 m 0-< 6 m 10-< 12 m 6-< 12 m 12-< 18 m 18-< 24 m 24-< 40 m 40 m or larger Active Vessels Using Active gears Beam trawlers Demersal trawlers and/or demersal seiners Pelagic trawlers Purse seiners Dredgers Vessel using other active gears Vessels using Polyvalent active gears only Using Passive gears Vessels using hooks (2) (2) Drift and/or fixed netters Vessels using Pots and/or traps Vessels using other Passive gears Vessels using Polyvalent passive gears only Using Polyvalent gears Vessels using active and passive gears Inactive vessels (1) For vessels less than 12 metres in the Mediterranean Sea and the Black sea, the length categories are 0-< 6, 6-< 12 metres. For all other regions, the length categories are defined as 0-< 10, 10-< 12 metres. (2) Vessels less than 12 metres using passive gears in the Mediterranean Sea and the Black Sea may be disaggregated by gear type. Appendix IV Fishing activity (metier) by Region (1) Baltic Sea (ICES Subdivisions 22-32) Level 1 Level 2 Level 3 Level 4 Level 5 Level 6 LOA classes (m) Activity Gear classes Gear groups Gear type Target assemblage (1) Mesh size and other selective devices <10 10- <12 12- <18 18- <24 24- <40 40 & + Fishing activity Trawls Bottom trawls Bottom otter trawl [OTB] Crustaceans (2) Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Multi-rig otter trawl [OTT] Crustaceans (2) Demersal fish (2) Small pelagic fish (2) Bottom pair trawl [PTB] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Pelagic trawls Midwater otter trawl [OTM] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Midwater pair trawl [PTM] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Hooks and Lines Rods and Lines Hand and Pole lines [LHP] [LHM] Finfish (2) Longlines Drifting longlines [LLD] Small pelagic fish (2) Anadromous species (2) Set longlines [LLS] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Anadromous species (2) Catadromous species (2) Traps Traps Pots and Traps [FPO] (3) Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Anadromous species (2) Catadromous species (2) Fyke nets [FYK] (3) Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Anadromous species (2) Catadromous species (2) Stationary uncovered pound nets [FPN] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Anadromous species (2) Catadromous species (2) Nets Nets Trammel net [GTR] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Set gillnet [GNS] Demersal fish (2) Small pelagic fish (2) Freshwater species (2) Anadromous species (2) Catadromous species (2) Seines Surrounding nets Purse seine [PS] Small pelagic fish (2) Seines Fly shooting seine [SSC] Demersal fish (2) Freshwater species (2) Anchored seine [SDN] Demersal fish (2) Small pelagic fish (2) Pair seine [SPR] Demersal fish (2) Beach and boat seine [SB] [SV] Finfish (2) Fishing activity missing information Fishing activity missing information Other activity than fishing Other activity than fishing Inactive Inactive Recreational fisheries Only for these species: Salmon, Cod, Eels, Sharks Not applicable All vessel classes (if any) combined Remark: Where relevant, pilot studies shall be carried out to establish protocols for the monitoring of inland eel fisheries. (2) North Sea (ICES areas IIIa, IV and VIId) and Eastern Arctic (ICES areas I and II) Level 1 Level 2 Level 3 Level 4 Level 5 Level 6 LOA classes (m) Activity Gear classes Gear groups Gear type Target assemblage (4) Mesh size and other selective devices <10 10- <12 12- <18 18- <24 24- <40 40 &+ Fishing activity Dredges Dredges Boat dredge [DRB] Molluscs (5) Mechanised/Suction dredge [HMD] Molluscs (5) Trawls Bottom trawls Bottom otter trawl [OTB] Molluscs (5) Crustaceans (5) Demersal fish (5) Mixed crustaceans and demersal fish (5) Mixed cephalopods and demersal fish (5) Small pelagic fish (5) Deep-water species (5) Mixed pelagic and demersal fish (5) Mixed demersal and deep water species (5) Multi-rig otter trawl [OTT] Molluscs (5) Crustaceans (5) Demersal fish (5) Deep-water species (5) Mixed crustaceans and demersal fish (5) Mixed pelagic and demersal fish (5) Bottom pair trawl [PTB] Demersal fish (5) Crustaceans (5) Small pelagic fish (5) Beam trawl [TBB] Crustaceans (5) Demersal fish (5) Mixed crustaceans and demersal fish (5) Pelagic trawls Midwater otter trawl [OTM] Small pelagic fish (5) Demersal fish (5) Midwater pair trawl [PTM] Small pelagic fish (5) Demersal fish (5) Hooks and Lines Rods and Lines Hand and Pole lines [LHP] [LHM] Finfish (5) Longlines Set longlines [LLS] Demersal fish (5) Traps Traps (6) Pots and Traps [FPO] Molluscs (5) Crustaceans (5) Finfish (5) Fyke nets [FYK] Catadromous species (5) Nets Nets Trammel net [GTR] Demersal fish (5) Set gillnet [GNS] Small pelagic fish (5) Demersal fish (5) Crustaceans (5) Driftnet [GND] Small pelagic fish (5) Demersal fish (5) Seines Surrounding nets Purse seine [PS] Small pelagic fish (5) Seines Fly shooting seine [SSC] Demersal fish (5) Anchored seine [SDN] Demersal fish (5) Pair seine [SPR] Demersal fish (5) Beach and boat seine [SB] [SV] Finfish (5) Other gear Other gear Glass eel fishing Glass eel (5) Misc. Misc. (5) Other activity than fishing Other activity than fishing Inactive Inactive Recreational fisheries Only for these species: Cod, Eels, Sharks Not applicable All vessel classes (if any) combined Remark: Where relevant, pilot studies shall be carried out to establish protocols for the monitoring of inland eel fisheries. (3) North Atlantic (ICES areas V-XIV and NAFO areas) Level 1 Level 2 Level 3 Level 4 Level 5 Level 6 LOA classes (m) Activity Gear classes Gear groups Gear type Target assemblage (7) Mesh size and other selective devices <10 10- <12 12- <18 18- <24 24- <40 40 &+ Fishing activity Dredges Dredges Boat dredge [DRB] Molluscs (8) Mechanised/Suction dredge [HMD] Molluscs (8) Trawls Bottom trawls Bottom otter trawl [OTB] Molluscs (8) Crustaceans (8) Demersal fish (8) Mixed crustaceans and demersal fish (8) Mixed cephalopods and demersal fish (8) Small pelagic fish (8) Deep-water species (8) Mixed pelagic and demersal fish (8) Mixed demersal and deep water species (8) Multi-rig otter trawl [OTT] Molluscs (8) Crustaceans (8) Demersal fish (8) Deep-water species (8) Mixed crustaceans and demersal fish (8) Mixed pelagic and demersal fish (8) Bottom pair trawl [PTB] Demersal fish (8) Crustaceans (8) Small pelagic fish (8) Beam trawl [TBB] Crustaceans (8) Demersal fish (8) Mixed crustaceans and demersal fish (8) Mixed demersal and cephalopods (8) Pelagic trawls Midwater otter trawl [OTM] Small pelagic fish (8) Demersal fish (8) Midwater pair trawl [PTM] Small pelagic fish (8) Large pelagic fish (8) Demersal fish (8) Hooks and Lines Rods and Lines Hand and Pole lines [LHP] [LHM] Finfish (8) Cephalopods (8) Trolling lines [LTL] Large pelagic fish (8) Longlines Drifting longlines [LLD] Large pelagic fish (8) Demersal fish (8) Deep-water species (8) Set longlines [LLS] Deep-water species (8) Demersal fish (8) Traps Traps (9) Pots and Traps [FPO] Molluscs (8) Crustaceans (8) Finfish (8) Fyke nets [FYK] Catadromous species (8) Demersal species (8) Stationary uncovered pound nets [FPN] Large pelagic fish (8) Nets Nets Trammel net [GTR] Demersal fish (8) Set gillnet [GNS] Small pelagic fish (8) Demersal fish (8) Crustaceans (8) Deep-water species (8) Driftnet [GND] Small pelagic fish (8) Demersal fish (8) Seines Surrounding nets Purse seine [PS] Small pelagic fish (8) Large pelagic fish (8) Seines Fly shooting seine [SSC] Demersal fish (8) Anchored seine [SDN] Demersal fish (8) Pair seine [SPR] Demersal fish (8) Beach and boat seine [SB] [SV] Finfish (8) Other gear Other gear Glass eel fishing Glass eel (8) Misc. Misc. (8) Other activity than fishing Other activity than fishing Inactive Inactive Recreational fisheries Only for these species: Salmon, Seabass, Sharks, Eels (for ICES areas only) Not applicable All vessel classes (if any) combined Remark: Where relevant, pilot studies shall be carried out to establish protocols for the monitoring of inland eel fisheries. (4) Mediterranean Sea and Black Sea Level 1 Level 2 Level 3 Level 4 Level 5 Level 6 LOA classes (m) Activity Gear classes Gear groups Gear type Target assemblage (10) Mesh size and other selective devices <6 6- <12 12- <18 18- <24 24- <40 40 &+ Fishing activity Dredges Dredges Boat dredge [DRB] Molluscs (11) Trawls Bottom trawls Bottom otter trawl [OTB] Demersal species (11) Deep water species (11) Mixed demersal species and deep water species (12) (11) Multi-rig otter trawl [OTT] Demersal species (11) Bottom pair trawl [PTB] Demersal species (11) Beam trawl [TBB] Demersal species (11) Pelagic trawls Midwater otter trawl [OTM] Mixed demersal and pelagic species (11) Pelagic pair trawl [PTM] Small pelagic fish (11) Hooks and Lines Rods and Lines Hand and Pole lines [LHP] [LHM] Finfish (11) Cephalopods (11) Trolling lines [LTL] Large pelagic fish (11) Longlines Drifting longlines [LLD] Large pelagic fish (11) Set longlines [LLS] Demersal fish (11) Traps Traps (13) Pots and Traps [FPO] Demersal species (11) Fyke nets [FYK] Catadromous species (11) Demersal species (11) Stationary uncovered pound nets [FPN] Large pelagic fish (11) Nets Nets Trammel net [GTR] Demersal species (11) Set gillnet [GNS] Small and large pelagic fish (11) Demersal species (11) Driftnet [GND] Small pelagic fish (11) Demersal fish (11) Seines Surrounding nets Purse seine [PS] Small pelagic fish (11) Large pelagic fish (11) Lampara nets [LA] Small and large pelagic fish (11) Seines Fly shooting seine [SSC] Demersal species (11) Anchored seine [SDN] Demersal species (11) Pair seine [SPR] Demersal species (11) Beach and boat seine [SB] [SV] Demersal species (11) Other gear Other gear Glass eel fishing Glass eel (11) Misc. Misc. (11) Other activity than fishing Other activity than fishing Inactive Inactive Recreational fisheries Only for these species: Bluefin tuna, Eels, Sharks Not applicable All vessel classes (if any) combined Remark: Where relevant, pilot studies shall be carried out to establish protocols for the monitoring of inland eel fisheries. (5) Other regions where fisheries are operated by EU vessels and managed by RFMOs to which the Community is contracting party or observer (e.g. ICCAT, IOTC, CECAF ¦) Level 1 Level 2 Level 3 Level 4 Level 5 Level 6 LOA classes (m) Activity Gear classes Gear groups Gear type Target assemblage (14) Mesh size and other selective devices <10 10- <12 12- <18 18- <24 24- <40 40 &+ Fishing activity Trawls Bottom trawls Bottom otter trawl [OTB] Crustaceans (15) Demersal fish (15) Mixed cephalopods and demersal fish (15) Multi-rig otter trawl [OTT] Crustaceans (15) Pelagic trawls Midwater otter trawl [OTM] Small pelagic fish (15) Hooks and Lines Rods and Lines Hand and Pole lines [LHP] [LHM] Large pelagic fish (15) Demersal fish (15) Longlines Drifting longlines [LLD] Large pelagic fish (15) Set longlines [LLS] Demersal fish (15) Traps Traps Pots and Traps [FPO] Crustaceans (15) Finfish (15) Nets Nets Trammel net [GTR] Demersal fish (15) Set gillnet [GNS] Demersal fish (15) Driftnet [GND] Demersal fish (15) Seines Surrounding nets Purse seine [PS] Small pelagic fish (15) Large pelagic fish (15) Misc. Misc. (15) Other activity than fishing Other activity than fishing Inactive Inactive (1) The retained part of the catch should be classified by target assemblage (crustaceans, demersal fish, etc.) at a trip level or at a fishing operation level when possible, and sorted by weight or by total value in the case of valuable species (e.g. Nephrops, shrimps). The target assemblage that comes up at the first position should be considered as the target assemblage to be reported in the matrix. (2) As defined in Council Regulations (EC) No 88/98 (OJ L 9, 15.1.1998, p. 1) and (EC) No 2187/2005 (OJ L 349, 31.12.2005, p. 1). (3) Including eel in the management units as specified in Council Regulation (EC) No 1100/2007 (OJ L 248, 22.9.2007, p. 17). (4) The retained part of the catch should be classified by target assemblage (crustaceans, cephalopods, demersal fish, etc.) at a trip level or at a fishing operation level when possible, and sorted by weight or by total value in the case of valuable species (e.g. Nephrops, Tunas). The target assemblage that comes up at the first position should be considered as the target assemblage to be reported in the matrix. (5) As defined in Council Regulations (EEC) No 1899/85 (OJ L 179, 11.7.1985, p. 2), (EEC) No 1638/87 (OJ L 153, 13.6.1987, p. 7), (EC) No 850/98 (OJ L 125, 27.4.1998, p. 1), Commission Regulations (EC) No 2056/2001 (OJ L 277, 20.10.2001, p. 13), (EC) No 494/2002 (OJ L 77, 20.3.2002, p. 8) and Council Regulation (EC) No 40/2008 (OJ L 19, 23.1.2008, p. 1). (6) Including eel in the management units as specified in Regulation (EC) No 1100/2007. (7) The retained part of the catch should be classified by target assemblage (crustaceans, cephalopods, demersal fish, etc.) at a trip level or at a fishing operation level when possible, and sorted by weight or by total value in the case of valuable species (e.g. Nephrops, Tunas). The target assemblage that comes up at the first position should be considered as the target assemblage to be reported in the matrix. (8) As defined in Regulation (EC) No 850/1998, Council Regulation (EC) No 2549/2000 (OJ L 292, 21.11.2000, p. 5), Regulations (EC) No 2056/2001, (EC) No 494/2002, Council Regulation (EC) No 1386/2007 (OJ L 318, 5.12.2007, p. 1) and Regulation (EC) No 40/2008. (9) Including eel in the management units as specified in Regulation (EC) No 1100/2007. (10) The retained part of the catch should be classified by target assemblage (crustaceans, cephalopods, demersal fish, etc.) at a trip level or at a fishing operation level when possible, and sorted by weight or by total value in the case of valuable species (e.g. Nephrops, Tunas). The target assemblage that comes up at the first position should be considered as the target assemblage to be reported in the matrix. (11) As defined in Council Regulation (EC) No 1967/2006 (OJ L 409, 30.12.2006, p.11). (12) Referring only to red shrimps Aristaeomorpha foliacea and Aristeus antennatus, species not included in the definition of deep sea species given by Council Regulation (EC) No 2347/2002 (OJ L 351, 28.12.2002, p. 6). (13) Including eel in the management units as specified in Regulation (EC) No 1100/2007. (14) The retained part of the catch should be classified by target assemblage (crustaceans, cephalopods, demersal fish, etc.) at a trip level or at a fishing operation level where possible, and sorted by weight or by total value in the case of valuable species (e.g. Nephrops, Tunas). The target assemblage that comes up at the first position should be considered as the target assemblage to be reported in the matrix. (15) As defined in Council Regulations (EC) No 600/2004 (OJ L 97, 1.4.2004, p. 1), (EC) No 830/2004 (OJ L 127, 29.4.2004, p. 31), (EC) No 115/2006 (OJ L 21, 25.1.2006, p. 1), (EC) No 563/2006 (OJ L 105, 13.4.2006, p. 33), (EC) No 764/2006 (OJ L 141, 29.5.2006, p. 1), (EC) No 805/2006 (OJ L 151, 6.6.2006, p. 1), (EC) No 1562/2006 (OJ L 290, 20.10.2006, p. 1), (EC) No 1563/2006 (OJ L 290, 20.10.2006, p. 6), (EC) No 1801/2006 (OJ L 343, 8.12.2006, p. 1), (EC) No 2027/2006 (OJ L 414, 30.12.2006, p. 1), (EC) No 450/2007 (OJ L 109, 26.4.2007, p. 1), (EC) No 753/2007 (OJ L 172, 30.6.2007, p. 1), (EC) No 893/2007 (OJ L 205, 7.8.2007, p. 1), (EC) No 894/2007 (OJ L 205, 7.8.2007, p. 35), (EC) No 1386/2007 (OJ L 318, 5.12.2007, p. 1), (EC) No 1446/2007 (OJ L 331, 17.12.2007, p. 1), (EC) No 31/2008 (OJ L 15, 18.1.2008, p. 1), (EC) No 241/2008 (OJ L 75, 18.3.2008, p. 49) and (EC) No 242/2008 (OJ L 75, 18.3.2008, p. 51). Appendix V Disaggregation levels used for the collection of data Sub regions or fishing grounds Regions Supra regions 1 2 3 Metier*Fleet segment (Cell) A A1 A2 A3 Metier B B1 B2 B3 Fleet segment C C1 C2 C3 Remark: Considering the place where the fishing activity occurs could refer to sub regions, regions or supra regions the appendix summarises the different levels for the collection of data (or disaggregation levels). Appendix VI List of Economic variables Variable group Variable Specification for the collection of data (1) Unit Definition Structural Business Statistics (SBS) Commission Regulation (EC) No 2700/98 (2) Guideline Income Gross value of landings Transversal Euro 12 11 0 excl. para 4 Income from leasing out quota or other fishing rights Euro 12 11 0 excl. para 4 Direct subsidies (3) Euro 12 11 0 excl. para 4 Other income (4) Euro 12 11 0 excl. para 4 Personnel costs Wages and salaries of crew (5) Euro 13 31 0 Imputed value of unpaid labour (6) Euro 13 32 0 Euro Energy costs Energy costs (7) Euro 20 11 0 (13 11 0) Repair and maintenance costs Repair and maintenance costs (8) Euro (13 11 0) ESA (9) 3.70. e) (1) (2) Other operational costs Variable costs (10) Euro (13 11 0) Non-variable costs (11) Euro (13 11 0) Lease/rental payments for quota or other fishing rights Euro (13 11 0) Capital costs Annual depreciation (12) Euro ESA 6.02. to 6.05. Capital value Value of physical capital: depreciated replacement value (13) Euro ESA 7.09. to 7.24 Value of physical capital: depreciated historical value (13) Euro ESA 7.09. to 7.24 Value of quota and other fishing rights (14) Euro ESA 7.09. to 7.24 Investments Investments in physical capital (15) Euro 15 11 0 ESA 3.102. to 3.111. Financial position Debt/asset ratio (16) % Employment Engaged crew (17) Number 16 11 0; 16 13 0; 16 13 1; 16 13 2 16 13 5; 16 14 0 16 15 0 ESA 11.32. to 11.34 FTE National (18) Number 16 11 0; 16 13 0 16 13 1; 16 13 2 16 13 5; 16 14 0 16 15 0 ESA 11.32. to 11.34 FTE harmonised (19) Number 16 11 0; 16 13 0 16 13 1; 16 13 2 16 13 5; 16 14 0 16 15 0 ESA 11.32. to 11.34 Fleet Number Transversal Number N/A N/A Mean LOA Transversal Metres N/A N/A Mean vessels tonnage Transversal GT N/A N/A Mean vessels power Transversal kW N/A N/A Mean age Transversal Years N/A N/A Effort Days at sea Transversal Days N/A N/A Energy consumption Litres N/A N/A Number of fishing enterprises/units Number of fishing enterprises/units (20) By size category: 1. owned vessel 2. 2-5 owned vessels 3. > 5 owned vessels Number N/A N/A Production value per species Value of landings per species Transversal Euro N/A N/A Average price per species (21) Transversal Euro/kg N/A N/A (1) Economic variables are to be collected on an annual basis at the C3 level (Appendix V) with the exception of those identified as transversal variables and collected at more disaggregated levels (as defined in the Appendix VIII) and periodicity. (2) OJ L 344, 18.12.1998, p. 49. (3) Includes direct payments, e.g., compensation for stopping fishing, refunds of fuel duty or similar lump sum compensation payments. Excludes social benefit payments, indirect subsidies, e.g., reduced duty on inputs such as fuel, investment subsidies. (4) Includes other income from use of the vessel, e.g., recreational fishing, tourism, oil rig duty, etc., also insurance payments for damage/loss of gear/vessel. (5) Including social security costs. (6) For example, the vessel owners own labour. Chosen methodology should be explained by the Member State in their National Programme. (7) Excluding lubrication oil. Broken down by type if possible (petrol, diesel, biofuel, etc.). (8) Gross costs of maintenance and repairs to vessel and gear. (9) ESA refers to European System of Accounts 1995 (EU Reg. 2223/96, EU Reg. 1267/2003. Eurostat ESA 1995 manual). (10) Includes all purchased inputs (goods and services) related to fishing effort and/or catch/landings. (11) Includes purchased inputs not related to effort and/or catch/landings (including leased equipment). (12) Estimated according to [the proposed PIM methodology in the capital valuation report of study No FISH/2005/03: IREPA Onlus Co-ordinator, 2006. Evaluation of the capital value, investments and capital costs in the fisheries sector Study No FISH/2005/03, 203p.]. The data and estimation procedures should be explained in the National Programme. (13) Value of the vessel, i.e., the hull, engine, all onboard equipment and the gear. Estimated according to [the proposed PIM methodology in the capital valuation report of study No FISH/2005/03 IREPA Onlus Co-ordinator, 2006. Evaluation of the capital value, investments and capital costs in the fisheries sector Study No FISH/2005/03, 203p.]. The data and estimation procedures should be explained in the National Programme. (14) Where appropriate. Methodology for estimation to be explained in the National Programme. (15) Improvements to existing vessel/gear during the given year. (16) % debt in relation to total capital value (as defined above). (17) Number of jobs on board, equal to the average number of persons working for and paid by the vessel. This includes temporary crew as well as rotation crew. [see report of Study FISH/2005/14, LEI WAGENINGENUR Co-ordinator, 2006. Calculation of labour including full-time equivalent (FTE) in fisheries Study No FISH/2005/14, 142 p.] (18) Full-time equivalent (FTE) based on the national reference level for FTE working hours of the crew members on board the vessel (excluding resting time) and the working hours onshore. If the annual working hours per crew member exceed the reference level, the FTE equals 1 per crew member. If not, the FTE equals the ratio between the hours worked and the reference level. [The methodology should be in accordance with the Study FISH/2005/14, LEI WAGENINGENUR Co-ordinator, 2006. Calculation of labour including full-time equivalent (FTE) in fisheries Study No FISH/2005/14, 142 p. and amended by the SGECA 07-01 report (15-19 January 2007, Salerno, 21 p. +annexes) and should be explained in the national programmes.] (19) Full-time equivalent (FTE) based on a threshold of 2 000 hours per FTE using the same methodology referred to in note 18. (20) Situation at 1st of January as defined in the fleet register. Shared ownership (involving more than one person) should be regarded as one unit. (21) Prices in Euro per kilo live weight. Appendix VII List of Biological variables with species sampling specification (Y = Yearly; T = every three years) Species (Engl.) Species (Latin) Area/Stock Species group (1) Age No/1 000 t Weight Sex Maturity Fecundity ICES areas I, II European Eel Anguilla anguilla I, II G1 (2) T T T Tusk Brosme brosme I, II G2 250 T T T Basking shark Cetorhinus maximus I,II G1 Atlanto-Scandian herring Clupea harengus I, II,V G1 25 Y Y Y Longnosed skate Dipturus oxyrinchus II G1 Velvet belly Etmopterus spinax II G1 Cod Gadus morhua I, II G1 125 Y Y Y Blackmouth dogfish Galeus melastomus II G1 Capelin Mallotus villosus I, II G2 Haddock Melanogrammus aeglefinus I, II G1 125 Y Y Y Blue whiting Micromesistius poutassou I-IX, XII, XIV G1 25 Y Y Y Northern shrimp Pandalus borealis I, II G1 Y Y Y Saithe Pollachius virens I, II G1 125 Y Y Y Blonde ray Raja brachyura I, II G1 Thornback ray Raja clavata I, II G1 Cuckoo ray Raja naevus I,II G1 Starry ray Raja radiata I,II G1 Greenland halibut Reinhardtius hippoglossoides I, II G1 50 Y Y Y Salmon Salmo salar I, II G1 250 T T T Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX G1 25 Y Y Y GoldenRedfish Sebastes marinus. I, II G1 125 Y Y Y Deep sea Redfish Sebastes mentella. I, II G1 125 Y Y Y Angelshark Squatina squatina All areas Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde G2 25 T T T Skagerrak and Kattegat  ICES area IIIa Sand eel Ammodytidae IIIa G2 50 European Eel Anguilla anguilla IIIa G1 (2) T T T Basking shark Cetorhinus maximus IIIa G1 Herring Clupea harengus IV, VIId, IIIa/22-24, IIIa G1 25 Y Y Y Roundnose grenadier Coryphaenoides rupestris IIIa G2 100 T T T Grey gurnard Eutrigla gurnardus IIIa G2 250 T T T Cod Gadus morhua IV, VIId, IIIaN G1 250 Y Y Y Cod Gadus morhua IIIaS G1 125 Y Y Y Witch flounder Glyptocephalus cynoglossus IIIa G2 250 T T T Dab Limanda limanda IIIa G2 125 Haddock Melanogrammus aeglefinus IV, IIIa G1 125 Y Y Y Whiting Merlangius merlangus IIIa G2 125 T T T Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab G1 125 Y Y Y Blue whiting Micromesistius poutassou I-IX, XII, XIV G1 25 Y Y Y Norway lobster Nephrops norvegicus Functional unit G1 Y Y Y Northern shrimp Pandalus borealis IIIa, IVa east G1 Y Y Y Plaice Pleuronectes platessa IIIa G1 250 Y Y Y Saithe Pollachius virens IV, IIIa, VI G1 125 Y Y Y Turbot Psetta maxima all areas G2 250 T T T Rays and skates Rajidae (3) IIIa G1 Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX G1 25 Y Y Y Brill Scophthalmus rhombus IIIa G2 125 T T T Lesser spotted dogfish Scyliorhinus canicula IIIa G1 Sharks Shark-like selachii (3) IIIa G1 Sole Solea solea IIIa, 22 G1 250 Y Y Y Sprat Sprattus sprattus IIIa G1 500 Y Y Y Norway pout Trisopterus esmarki IV, IIIa G2 25 Baltic Sea  ICES Subdivisions 22-32 European Eel Anguilla anguilla IIIb-d G1 (2) T T T Herring Clupea harengus 22-24/25-29, 32/30/31/ Gulf of Riga G1 25 Y Y Y Common Whitefish Coregonus lavaretus IIId G2 250 T T T Pike Esox lucius IIId G2 250 T T T Cod Gadus morhua 22-24/25-32 G1 125 Y Y Y Dab Limanda limanda 22-32 G2 125 T T T Perch Perca fluviatilis IIId G2 250 T T T Flounder Platichtys flesus 22-32 G2 250 T T T Plaice Pleuronectes platessa 22-32 G2 250 T T T Turbot Psetta maxima 22-32 G2 250 T T T Salmon Salmo salar 22-31/32 G1 250 Y Y Y Sea trout Salmo trutta 22-32 G2 250 T T T Pike-perch Sander lucioperca IIId G2 250 T T T Brill Scophthalmus rhombus 22-32 G2 125 T T T Sole Solea solea 22 G1 125 Y Y Y Sprat Sprattus sprattus 22-32 G1 50 Y Y Y North Sea and Eastern Channel  ICES areas IV, VIId Sand eel Ammodytidae IV G2 25 Catfish Anarhichas spp. IV G2 250 European Eel Anguilla anguilla IV, VIId G1 (2) T T T Argentine Argentina spp. IV G2 50 Red gurnard Aspitrigla cuculus IV G2 250 T T T Tusk Brosme brosme IV, IIIa G2 250 T T T Leafscale gulper shark Centrophorus squamosus IV G1 Black dogfish Centroscyllium fabricii VIId G1 Portuguese dogfish Centroscymnus coelolepis VI G1 Longnose velvet dogfish Centroscymnus crepidater VIId G1 Basking shark Cetorhinus maximus IV, VIId G1 Herring Clupea harengus IV, VIId, IIIa G1 25 Y Y Y Common Shrimp Crangon crangon IV, VIId G2 T T T Kitefin shark Dalatias licha VIId G1 Common stingray Dasyatis pastinaca VIId G1 Birdbeak dogfish Deania calcea VIIa G1 Sea bass Dicentrarchus labrax IV, VIId G2 125 T T T Velvet belly Etmopterus spinax IV, VIIa G1 Grey gurnard Eutrigla gurnardus IV G2 250 T T T Cod Gadus morhua IV, VIId, IIIa G1 125 Y Y Y Blackmouth dogfish Galeus melastomus VIIa G1 Witch flounder Glyptocephalus cynoglossus IV G2 250 T T T Blue-mouth rockfish Helicolenus dactylopterus IV G2 250 T T T Four-spot megrim Lepidorhombus boscii IV, VIId G2 50 T T T Megrim Lepidorhombus whiffiagonis IV, VIId G2 50 T T T Sandy ray Leucoraja circularis VIId G1 Dab Limanda limanda IV, VIId G2 125 T T T Black-bellied angler Lophius budegassa IV, VIId G1 125 Y Y Y Anglerfish Lophius piscatorius IIIa, IV, VI G1 125 Y Y Y Roughhead grenadier Macrourus berglax IV, IIIa G2 250 T T T Haddock Melanogrammus aeglefinus IV, IIIa G1 125 Y Y Y Whiting Merlangius merlangus IV, VIId G1 125 Y Y Y Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab G1 125 Y Y Y Blue whiting Micromesistius poutassou I-IX, XII, XIV G1 25 Y Y Y Lemon sole Microstomus kitt IV, VIId G2 100 T T T Blue ling Molva dypterygia IV, IIIa G1 125 T T T Ling Molva molva IV, IIIa G2 125 T T T Red mullet Mullus barbatus IV, VIId G2 125 T T T Striped red mullet Mullus surmuletus IV, VIId G2 125 T T T Smooth hounds Mustelus spp. (3) VIIa G1 Norway lobster Nephrops norvegicus all functional units G1 Y Y Y Northern shrimp Pandalus borealis IIIa, IVa East/IVa/IV G1 T T T Common scallop Pecten maximus VIId G2 T T T Greater Forkbeard Phycis blennoides IV G2 50 T T T Forkbeard Phycis phycis IV G2 50 T T T Flounder Platichthys flesus IV G2 125 T T T Plaice Pleuronectes platessa IV G1 50 Y Y Y Plaice Pleuronectes platessa VIId G1 125 Y Y Y Saithe Pollachius virens IV, IIIa, VI G1 125 Y Y Y Turbot Psetta maxima IV, VIId G2 250 T T T Blonde ray Raja brachyura IV G1 Thornback ray Raja clavata IV, VIId G1 T T T Spotted ray Raja montagui IV, VIId G1 T T T Cuckoo ray Raja naevus IV, VIId G1 T T T Starry ray Raja radiata IV, VIId G1 T T T Other rays and skates Rajidae (3) IV, VIId G1 Greenland halibut Reinhardtius hippoglossoides IV G2 250 T T T Salmon Salmo salar IV G1 250 T T T Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX G1 25 Y Y Y Brill Scophthalmus rhombus IV, VIId G2 125 T T T Lesser spotted dogfish Scyliorhinus canicula IV, VIIa G1 Redfish Sebastes mentella. IV G1 125 Y Y Y Deepwater shark Shark-like Selachii (3) IV G1 T T T Small shark Shark-like Selachii (3) IV, VIId G1 T T T Sole Solea solea IV G1 250 Y Y Y Sole Solea solea VIId G1 250 Y Y Y Sprat Sprattus sprattus IV/VIIde G1 50 T T T Spurdog Squalus acanthias IV, VIId G1 T T T Angelshark Squatina squatina All areas G1 Angelshark Squatina squatina VIIa G1 Horse mackerel Trachurus trachurus. IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/IIIa, IVbc, VIId G2 25 T T T T Tub gurnard Trigla lucerna IV G2 250 T T T Norway pout Trisopterus esmarki IV, IIIa G2 25 John Dory Zeus faber IV, VIId G2 250 T T T North East Atlantic and Western Channel  ICES areas V, VI, VII (excluding d), VIII, IX, X, XII, XIV Smoothhead Alepocephalus bairdii VI, XII G2 T T T Sand eel Ammodytidae VIa G2 25 European Eel Anguilla anguilla all areas G1 (2) T T T Scabbardfish Aphanopus spp. all areas G1 50 Y Y Y Argentine Argentina spp. all areas G2 50 T T T Meagre Argyrosomus regius all areas G2 50 T T T Red gurnard Aspitrigla cuculus all areas G2 250 T T T Alfonsinos Beryx spp. all areas, excluding X and IXa G1 50 Y Y Y Alfonsinos Beryx spp. IXa and X G1 125 T T T Edible crab Cancer pagurus all areas G2 T T T Gulper shark Centrophorus granulosus all areas G1 T T T Leafscale gulper shark Centrophorus squamosus all areas G1 T T T Black dogfish Centroscyllium fabricii V, VI, VII, XII G1 Portuguese dogfish Centroscymnus coelolepis all areas G1 T T T Longnose velvet dogfish Centroscymnus crepidater V, VI, VII, IX, X, XII G1 Basking shark Cetorhinus maximus All areas G1 Herring Clupea harengus VIa/VIaN/ VIa S, VIIbc/VIIa/VIIj G1 25 Y Y Y Conger Conger conger all areas, excluding X G2 25 T T T Conger Conger conger X G2 125 T T T Roundnose grenadier Coryphaenoides rupestris all areas G1 100 Y Y Y Kitefin shark Dalatias licha All areas G1 Common stingray Dasyatis pastinaca VII, VIII G1 Birdbeak dogfish Deania calcea V, VI, VII, IX, X, XII G1 Sea bass Dicentrarchus labrax all areas, excluding IX G2 125 T T T Sea bass Dicentrarchus labrax IX G2 125 T T T Wedge sole Dicologoglosa cuneata VIIIc, IX G2 100 Common skate Dipturus batis V, VI, VII, VIII G1 Longnosed skate Dipturus oxyrinchus V, VI, VII, VIII G1 Anchovy Engraulis encrasicolus IXa (only CÃ ¡diz) G1 125 T T T T Anchovy Engraulis encrasicolus VIII G1 125 Y Y Y Y Velvet belly Etmopterus spinax VI, VII, VIII G1 Grey gurnard Eutrigla gurnardus VIId,e G2 250 T T T Cod Gadus morhua Va/Vb/VIa/VIb/VIIa/VIIe-k G1 125 Y Y Y Blackmouth dogfish Galeus melastomus VI, VII, VIII, IX, X G1 Witch Glyptocephalus cynoglossus VI, VII G2 50 Bluemouth rockfish Helicolenus dactylopterus all areas G2 100 Lobster Homarus gammarus all areas G2 T T T Orange roughy Hoplostethus atlanticus all areas G1 50 Y Y Y Shortfin mako Isurus oxyrinchus All areas G1 Porbeagle Lamna nasus All areas G1 Silver scarbbardfish Lepidopus caudatus IXa G2 T T T Four-spot megrim Lepidorhombus boscii VIIIc, IXa G1 250 Y Y Y Megrim Lepidorhombus whiffiagonis VI/VII, VIIIabd/VIIIc, IXa G1 125 Y Y Y Sandy ray Leucoraja circularis VI, VII, VIII G1 Shagreen ray Leucoraja fullonica V, VI, VII, VIII G1 Dab Limanda limanda VIIe/VIIa,f-h G2 125 T T T Common squid Loligo vulgaris all areas, excluding VIIIc, IXa G2 Common squid Loligo vulgaris VIIIc, IXa G2 T T T Black-bellied angler Lophius budegassa IV, VI/VIIb-k, VIIIabd G1 125 Y Y Y Black-bellied angler Lophius budegassa VIIIc, IXa G1 125 Y Y Y Anglerfish Lophius piscatorious IV, VI/VIIb-k, VIIIabd G1 125 Y Y Y Anglerfish Lophius piscatorious VIIIc, IXa G1 125 Y Y Y Capelin Mallotus villosus XIV G2 50 Haddock Melanogrammus aeglefinus Va/Vb G1 125 Y Y Y Haddock Melanogrammus aeglefinus VIa/VIb/VIIa/VIIb-k G1 125 Y Y Y Whiting Merlangius merlangus VIII/IX, X G2 25 T T T Whiting Merlangius merlangus Vb/VIa/VIb/VIIa/VIIe-k G1 250 Y Y Y Hake Merluccius merluccius IIIa, IV, VI, VII, VIIIab/VIIIc, IXa G1 125 Y Y Y Wedge sole Microchirus variegatus all areas G2 50 Blue whiting Micromesistius poutassou I-IX, XII, XIV G1 25 Y Y Y Lemon sole Microstomus kitt all areas G2 100 T T T Blue ling Molva dypterygia all areas, excluding X G1 125 T T T Blue ling Molva dypterygia X G1 125 T T T Ling Molva molva all areas G2 125 T T T Striped red mullet Mullus surmuletus all areas G2 125 T T T Starry smooth-hound Mustelus asterias VI, VII, VIII, IX G1 Smooth-hound Mustelus mustelus VI, VII, VIII, IX G1 Blackspotted smooth-hound Mustelus punctulatus VI, VII, VIII, IX G1 Common eagle ray Myliobatis aquila All areas G1 Norway lobster Nephrops norvegicus VI Fuctional unit G1 Y Y Y Norway lobster Nephrops norvegicus VII Functional unit G1 Y Y Y Norway lobster Nephrops norvegicus VIII, IX Functional unit G1 Y Y Y Common octopus Octopus vulgaris all areas, excluding VIIIc, IXa G2 T T T Common octopus Octopus vulgaris VIIIc, IXa G2 Sea bream Pagellus bogaraveo IXa, X G1 250 T T T Pandalid shrimps Pandalus spp. all areas G2 White shrimp Parapenaeus longirostris IXa G2 T T T Greater Forkbeard Phycis blennoides all areas G2 50 T T T Forkbeard Phycis phycis all areas G2 50 T T T Plaice Pleuronectes platessa VIIa/VIIe/VIIfg G1 100 Y Y Y Plaice Pleuronectes platessa VIIbc/VIIh-k/VIII, IX, X G1 25 Y Y Y Pollack Pollachius pollachius all areas except IX, X G2 25 T T T Pollack Pollachius pollachius IX, X G2 500 T T T Saithe Pollachius virens Va/Vb/IV, IIIa, VI G1 125 Y Y Y Saithe Pollachius virens VII, VIII G2 125 T T T Wreckfish Polyprion americanus X G2 125 Blue shark Prionace glauca All areas G1 Turbot Psetta maxima all areas G2 250 T T T Blue stingray Pteroplatytrygon violacea All areas G1 Bottlenosed skate Raja alba IX G1 Blonde ray Raja brachyura VII, IX G1 Thornback ray Raja clavata all areas G1 T T T Small eyed ray Raja microocellata VII, IX G1 Brown ray Raja miraletus IX G1 Spotted ray Raja montagui all areas G1 T T T Cuckoo ray Raja naevus all areas G1 T T T Starry ray Raja radiata V G1 Other rays and skates Rajidae (3) all areas G1 Greenland halibut Reinhardtius hippoglossoides V, XIV/VI G1 250 Y Y Y Salmon Salmo salar all areas G1 250 Sardine Sardina pilchardus VIIIabd/VIIIc, IXa G1 50 Y Y Y T Spanish mackerel Scomber japonicus VIII, IX G2 25 T T T Mackerel Scomber scombrus II, IIIa, IV, V, VI, VII, VIII, IX G1 25 Y Y Y T Brill Scophthalmus rhombus all areas G2 125 T T T Golden Redfish Sebastes marinus ICES Sub areas V, VI, XII, XIV & NAFO SA 2 + (Div. 1F + 3K). G1 250 Y Y Y Deep sea Redfish Sebastes mentella ICES Sub areas V, VI, XII, XIV & NAFO SA 2 + (Div. 1F + 3K) G1 250 Y Y Y Cuttlefish Sepia officinalis all areas G2 T T T Sole Solea solea VIIa/VIIfg G1 250 Y Y Y Sole Solea solea VIIbc/VIIhjk/IXa/VIIIc G1 250 Y Y Y Sole Solea solea VIIe G1 250 Y Y Y Sole Solea solea VIIIab G1 250 Y Y Y Sea breams (in plural) Sparidae all areas G2 50 Spurdog Squalus acanthias all areas G1 T T T Angelshark Squatina squatina All areas G1 Electric ray Torpedo marmorata VIII G1 Mediterranean horse mackerel Trachurus mediterraneus VIII, IX G2 25 T T T Blue jack mackerel Trachurus picturatus X G2 25 T T T Horse mackerel Trachurus trachurus IIa, IVa, Vb, VIa, VIIa-c, e-k, VIIIabde/X G2 25 T T T T Horse mackerel Trachurus trachurus VIIIc, IXa G2 25 T T T T Pouting Trisopterus spp. all areas G2 25 John Dory Zeus faber all areas G2 250 T T T Mediterranean Sea and Black Sea Bigeye thresher shark Alopias superciliosus All areas G1 Thresher shark Alopias vulpinus All areas G1 European Eel Anguilla anguilla all areas G1 (2) T T T Giant red shrimp Aristeomorpha foliacea all areas G1 Y Y Y Red shrimp Aristeus antennatus all areas G1 Y Y Y Bogue Boops boops 1.3, 2.1, 2.2, 3.1, 3.2 G2 T T T Sandbar shark Carcharhinus plumbeus All areas G1 Sand tiger shark Carcharias taurus All areas G1 Gulper shark Centrophorus granulosus All areas G1 Basking shark Cetorhinus maximus All areas G1 Dolphinfish Coryphaena equiselis all areas G2 Dolphinfish Coryphaena hippurus all areas G2 500 (4) T T T Kitefin shark Dalatias licha All areas G1 Sea bass Dicentrarchus labrax all areas G2 100 T T T Blue skate Dipturus batis All areas G1 Longnosed skate Dipturus oxyrinchus All areas G1 Horned octopus Eledone cirrosa 1.1, 1.3, 2.1, 2.2, 3.1 G2 T T T Musky octopus Eledone moschata 1.3, 2.1, 2.2, 3.1 G2 T T T Anchovy Engraulis encrasicolus all areas G1 50 Y Y Y Anchovy Engraulis encrasicolus Black Sea G1 T T T Velvet belly Etmopterus spinax All areas G1 Grey gurnard Eutrigla gurnardus 2.2, 3.1 G2 250 T T T Tope shark Galeorhinus galeus All areas G1 Blackmouth dogfish Galeus melastomus All areas G1 Spiny butterfly ray Gymnura altavela All areas G1 Sharpnose sevengill shark Heptranchias perlo All areas G1 Bluntnose sixgill shark Hexanchus griseus All areas G1 Squid Illex spp., Todarodes spp. all areas G2 T T T Billfish Istiophoridae all areas G1 T T T Shortfin mako Isurus oxyrinchus All areas G1 Porbeagle Lamna nasus All areas G1 Sandy ray Leucoraja circularis All areas G1 Maltese skate Leucoraja melitensis All areas G1 Common squid Loligo vulgaris all areas G2 T T T Black-bellied angler Lophius budegassa 1.1, 1.2, 1.3, 2.2, 3.1 G2 250 T T T Anglerfish Lophius piscatorius 1.1, 1.2, 1.3, 2.2, 3.1 G2 250 T T T Hake Merluccius merluccius all areas G1 125 Y Y Y Blue whiting Micromesistius poutassou 1.1, 3.1 G2 250 T T T Grey mullets Mugilidae 1.3, 2.1, 2.2, 3.1 G2 Red mullet Mullus barbatus all areas G1 125 Y Y Y Striped red mullet Mullus surmuletus all areas G1 125 Y Y Y Starry smooth-hound Mustelus asterias All areas G1 Smooth-hound Mustelus mustelus All areas G1 Blackspotted smooth-hound Mustelus punctulatus All areas G1 Common eagle ray Myliobatis aquila All areas G1 Norway lobster Nephrops norvegicus all areas G1 Y Y Y Common octopus Octopus vulgaris all areas G2 T T T Smalltooth sand tiger Odontaspis ferox All areas G1 Angular roughshark Oxynotus centrina All areas G1 Pandora Pagellus erythrinus all areas G2 125 T T T White shrimp Parapenaeus longirostris all areas G1 Y Y Y Caramote prawn Penaeus kerathurus 3.1 G2 T T T Blue shark Prionace glauca All areas G1 Smalltooth sawfish Pristis pectinata All areas G1 Common sawfish Pristis pristis All areas G1 Turbot Psetta maxima Black Sea G1 T T T Blue stingray Pteroplatytrygon violacea All areas G1 Starry ray Raja asterias All areas G1 Thornback ray Raja clavata 1.3, 2.1, 2.2, 3.1 G1 T T T Brown ray Raja miraletus 1.3, 2.1, 2.2, 3.1 G1 T T T Undulate ray Raja undulata All areas G1 Blackchin guitarfish Rhinobatos cemiculus All areas G1 Common guitarfish Rhinobatos rhinobatos All areas G1 White skate Rostroraja alba All areas G1 Atlantic bonito Sarda sarda all areas G2 50 (4) T T T Sardine Sardina pilchardus all areas G1 50 Y Y Y Mackerel Scomber spp. all areas G2 50 T T T Small-spotted catshark Scyliorhinus canicula All areas G1 Nursehound Scyliorhinus stellaris All areas G1 Cuttlefish Sepia officinalis all areas G2 T T T Sharks Shark-like Selachii (3) all areas G1 T T T Sole Solea vulgaris 1.2, 2.1, 3.1 G1 250 Y Y Y Gilthead sea bream Sparus aurata 1.2, 3.1 G2 T T T Scalloped hammerhead Sphyrna lewini All areas G1 Great hammerhead Sphyrna mokarran All areas G1 Smalleye hammerhead Sphyrna tudes All areas G1 Smooth hammerhead Sphyrna zygaena All areas G1 Picarels Spicara smaris 2.1, 3.1, 3.2 G2 100 T T T Sprat Sprattus sprattus Black Sea G1 T T T Piked dogfish Squalus acanthias Black Sea G1 T T T Spiny dogfish Squalus acanthias All areas G1 Longnose spurdog Squalus blainvillei All areas G1 Sawback aculeata Squatina aculeata All areas G1 Smoothback angelshark Squatina oculata All areas G1 Angelshark Squatina squatina All areas G1 Mantis shrimp Squilla mantis 1.3, 2.1, 2.2 G2 T T T Albacore Thunnus alalunga all areas G2 125 (4) T T T Bluefin tuna Thunnus thynnus all areas G1 125 (4) T T T Spotted torpedo Torpedo marmorata All areas G1 Mediterranean horse mackerel Trachurus mediterraneus all areas G2 100 T T T Mediterranean horse mackerel Trachurus mediterraneus Black Sea G1 T T T Horse mackerel Trachurus trachurus all areas G2 100 T T T Horse mackerel Trachurus trachurus Black Sea G1 T T T Tub gurnard Trigla lucerna 1.3, 2.2, 3.1 G2 T T T Clam Veneridae 2.1, 2.2 G2 T T T Sword fish Xiphias gladius all areas G1 125 (4) T T T NAFO areas Cod Gadus morhua 2J 3KL G1 125 Y Y Y Cod Gadus morhua 3M G1 125 Y Y Y Cod Gadus morhua 3NO G1 125 Y Y Y Cod Gadus morhua 3Ps G2 125 T T T Cod Gadus morhua SA 1 G1 125 Y Y Y Witch flounder Glyptocephalus cynoglossus 3NO G2 T T T American plaice Hippoglossoides platessoides 3LNO G1 100 Y Y Y American plaice Hippoglossoides platessoides 3M G1 100 T T T Yellowtail flounder Limanda ferruginea 3LNO G2 T T T Grenadier Macrouridae SA 2 + 3 G2 250 T T T Pandalid shrimp Pandalus spp. 3L G1 Y Y Y Pandalid shrimp Pandalus spp. 3M G1 Y Y Y Rays and skates Raja spp. SA 3 G1 T T T Greenland halibut Reinhardtius hippoglossoides 3KLMNO G1 200 Y Y Y Greenland halibut Reinhardtius hippoglossoides SA 1 G1 200 Y Y Y Salmon Salmo salar ICES Sub-area XIV & NAFO Sub-area 1 G1 500 Y Y Y Redfish Sebastes mentella. SA 1 G1 250 Y Y Y Redfish Sebastes spp. 3LN G1 Redfish Sebastes spp. 3M G1 50 Redfish Sebastes spp. 3O G1 Highly migratory species Atlantic, Indian and Pacific Oceans Frigate tuna Auxis rochei G2 T T T Silky shark Carcharhinus falciformis All areas G1 Atlantic back skipjack Euthynnus alleteratus G2 T T T Billfish Istiophoridae G1 T T T Shortfin mako Isurus oxyrinchus G1 T T T Skipjack tuna Katsuwonus pelamis G1 T T T Porbeagle Lamna nasus G1 T T T Blue shark Prionace glauca G1 T T T Atlantic bonito Sarda sarda G1 T T T Sharks Shark-like Selachii (3) G1 T T T Other sharks Squaliformes (3) G1 T T T Albacore Thunnus alalunga G1 T T T Yellowfin tuna Thunnus albacares G1 T T T Bigeye tuna Thunnus obesus G1 T T T Bluefin tuna Thunnus thynnus G1 T T T Swordfish Xiphias gladius G1 T T T CECAF FAO 34 Black scabbardfish Aphanopus carbo Madeira G1 T T T Anchovy Engraulis encrasicolus Morocco G1 T T T Southern pink shrimp Farfantepenaeus notialis all areas G1 T T T Silver scabbardfish Lepidopus caudatus Mauritania G2 Common squid Loligo vulgaris all areas G2 T T T Hake Merluccius spp. all areas G1 T T T Common octopus Octopus vulgaris all areas G1 T T T Deepwater rose shrimp Parapenaeus longirostris all areas G1 T T T Smalltooth sawfish Pristis pectinata All areas G1 Common sawfish Pristis pristis All areas G1 Blue stingray Pteroplatytrygon violacea All areas G1 Other rays and skates Rajidae (3) All areas G1 Blackchin guitarfish Rhinobatos cemiculus All areas G1 Common guitarfish Rhinobatos rhinobatos All areas G1 Sardine Sardina pilchardus all areas G1 T T T Round sardinella Sardinella aurita all areas G1 T T T Short-body sardinella Sardinella maderensis all areas G1 T T T Chub mackerel Scomber japonicus Madeira G1 Chub mackerel Scomber japonicus all areas except Madeira G1 T T T Cuttlefish Sepia hierredda all areas G1 T T T Cuttlefish Sepia officinalis all areas G1 T T T Sharks Shark-like Selachii (3) All areas G1 Sawback aculeata Squatina aculeata All areas G1 Smoothback angelshark Squatina oculata All areas G1 Angelshark Squatina squatina All areas G1 Horse mackerel Trachurus spp. all areas G1 T T T WECAF Red snapper Lutjanus purpureus French Guiana EEZ G2 T T T Penaeus shrimp Penaeus subtilis French Guiana EEZ G1 Y Y Y Other rays and skates Rajidae (3) All areas G1 Sharks Shark-like Selachii (3) All areas G1 (1) See section Chapter III section B/B1/3. (1) (f) (2) Age analysis for European eel (Anguilla anguilla) shall be set at a minimum of 5 individuals per cm length intervals. A minimum of 100 individuals shall be analysed per management unit as specified in Regulation (EC) No 1100/2007 for yellow and silver eels separately. (3) To be defined by species according to landing, survey or catch data. (4) Periodicity for age is every three years (first year starting in 2009) and shall be carried out together with weight, maturity and sex estimates. Appendix VIII List of transversal variables with sampling specification Heading Variable Specification Unit Gear (Level 2 in the matrix) Disaggregation Level (1) Reference period Capacity Number of vessels C3 Annually GT, kW, Vessel Age (2) C3 Annually Effort Number of vessels B1 Monthly Days at sea See definition in Chapter I Days All gears B1 and C3 Monthly Hours fished (3) Hours Dredges and Trawls A1 (4) Monthly Fishing days See definition in Chapter I Days All gears All cells (4) Monthly kW * Fishing Days Dredges and Trawls All cells (4) Monthly GT * Fishing days Dredges and Trawls All cells (4) Monthly Number of trips (3) Number All gears All cells (4) Monthly Number of rigs (3) Number Multi rig (level 4) A1 (4) Monthly Number of fishing operations (3) Number Purse Seines A1 (4) Monthly Number of nets/Length (3) Number/meters Nets A1 (4) Monthly Number of hooks, Number of lines (3) Number Hook and Lines A1 (4) Monthly Numbers of pots, traps (3) Number Traps A1 (4) Monthly Soaking time (3) Hours All Passive gears A1 (4) Monthly Landings Value of landings total and per commercial species (5) Euro B1 and C1 Monthly Live Weight of landings total and per species Tonnes A1 (4) Monthly Prices by commercial species (6) Euro/kg B2 and C2 Monthly, Annually Conversion factor per species Annual update (1) The disaggregation levels refer to appendix V (NB: the reference for metier or fishing activity is the level 6 of the Appendix IV (1-5)). (2) As defined in Regulation (EC) No 26/2004. (3) Some adjustments could be proposed by Regional Coordination Meetings. (4) For some variables, the disaggregation level of A is enough because ¦ and (example: Hours fished), for others, ¦ and (for example Fishing days, where two or more metiers can be practised during the same fishing day and accounted more than once). (5) If it is not possible to directly allocate landings from one trip into metiers, then this allocation should be based on rules agreed by STECF. (6) If possible, price data should be collected at the level A1 (see Appendix V) in order to calculate immediately the value of landings at this same level. Appendix IX List of research surveys at sea Name of the survey Acronym Area Period Main targeted species etc. Survey effort Days (Maximum) Baltic Sea (ICES areas IIIb-d) Baltic International Trawl Survey BITS Q1 BITS Q4 IIIaS, IIIb-d 1st and 4th Quarter Cod and other demersal species 160 Baltic International Acoustic Survey (Autumn) BIAS IIIa, IIIb-d Sep-Oct Herring and sprat 115 Gulf of Riga Acoustic Herring Survey GRAHS IIId 3rd Quarter Herring 10 Sprat Acoustic Survey SPRAS IIId May Sprat and herring 60 RÃ ¼gen Herring Larvae Survey RHLS IIId March-June Herring 50 North Sea (ICES areas IIIa, IV and VIId) and Eastern Arctic (ICES areas I and II) International Bottom Trawl Survey IBTS Q1 IBTS Q3 IIIa, IV 1st and 3rd Quarter Haddock, Cod, Saithe, Herring, Sprat, Whiting, Mackerel, Norway pout. 315 North Sea Beam Trawl Survey BTS IVb, IVc, VIId 3rd Quarter Plaice, Sole 65 Demersal Young Fish Survey DYFS Coasts of NS 3rd and 4th Quarter Plaice, sole, brown shrimp 145 Sole Net Survey SNS IVb, IVc 3rd Quarter Sole, Plaice 20 North Sea Sandeels Survey NSSS IVa, IVb 4th Quarter Sandeels 15 International Ecosystem Survey in the Nordic Seas ASH IIa May Herring, Blue whiting 35 Redfish Survey in the Norwegian Sea and adjacent waters REDNOR II August-September Redfish 35 Mackerel egg Survey (Triennial) NSMEGS IV May-July Mackerel egg production 15 Herring Larvae survey IHLS IV, VIId 1st and 3rd Quarter Herring, Sprat Larvae 45 NS Herring Acoustic Survey NHAS IIIa, IV, VIa June, July Herring, Sprat 105 Nephrops TVsurvey (FU 3&4) NTV3&4 IIIA 2nd or 3rd Quarter Nephrops 15 Nephrops TVsurvey (FU 6) NTV6 IVb September Nephrops 10 Nephrops TVsurvey (FU 7) NTV7 IVa 2nd or 3rd Quarter Nephrops 20 Nephrops TVsurvey (FU 8) NTV8 IVb 2nd or 3rd Quarter Nephrops 10 Nephrops TVsurvey (FU 9) NTV9 IVa 2nd or 3rd Quarter Nephrops 10 North Atlantic (ICES Areas V-XIV and NAFO areas) International Redfish Trawl and Acoustic Survey (Biennial) REDTAS Va, XII, XIV; NAFO SA 1-3 June/July Redfish 30 Flemish Cap Groundfish survey FCGS 3M July Demersal species 35 Greenland Groundfish survey GGS XIV, NAFO SA1 October/November Cod, redfish and other demersal species 55 3LNO Groundfish survey PLATUXA 3LNO 2nd and 3rd Quarter Demersal species 55 Western IBTS 4th quarter (including Porcupine survey) IBTS Q4 VIa, VII, VIII, IXa 4th Quarter Demersal species 215 Scottish Western IBTS IBTS Q1 VIa, VIIa March Gadoids, herring, mackerel 25 ISBCBTS September ISBCBTS VIIa f g September Sole, Plaice 25 WCBTS VIIe BTS VIIe October Sole, Plaice, Anglerfish, Lemon sole 10 Blue whiting survey VI, VII 1st and 2nd Quarter Blue whiting 45 International Mackerel and Horse Mackerel Egg Survey (Triennial) MEGS VIa, VII, VIII, IXa January-July Mackerel, Horse Mackerel egg production 310 Sardine, Anchovy Horse Mackerel Acoustic Survey VIII, IX March-April-May Sardine, Anchovy, Mackerel, Horse Mackerel abundance indices 95 Sardine DEPM (Triennial) VIIIc, IXa 2nd and 4th Quarter Sardine SSB and use of CUFES 135 Spawning/Pre spawning Herring acoustic survey VIa, VIIa-g July, Sept, Nov, March, Jan Herring, Sprat 155 Biomass of Anchovy BIOMAN VIII May Anchovy SSB (DEP) 25 Nephrops UWTV survey (offshore) UWTV (FU 11-13) VIa 2nd or 3rd Quarter Nephrops 20 Nephrops UWTV Irish Sea UWTV (FU 15) VIIa August Nephrops 10 Nephrops UWTV survey Aran Grounds UWTV (FU 17) VIIb June Nephrops 10 Nephrops UWTV survey Celtic Sea UWTV (FU 20-22) VIIg, h, j July Nephrops 10 Nephrops TV Survey Offshore Portugal UWTV (FU 28-29) IXa June Nephrops 20 Mediterranean waters and Black sea Mediterranean International bottom trawl survey MEDITS 37(1, 2, 3.1, 3.2) 2nd and 3rd Quarter Demersal species 410 Pan-Mediterranean pelagic survey MEDIAS 37(1.1, 1.2, 2.1, 2.2, 3.1) 2nd, 3rd and 4th Quarter Small pelagic species 185 Bottom Trawl Survey Black Sea 2nd and 4th Quarter Turbot 40 Pelagic Trawl Survey Black Sea 2nd and 4th Quarter Sprat and Whiting 40 Appendix X List of economic variables for the aquaculture sector Variable group Variable Specification Unit Definition Structural Business Statistics (SBS) Regulation (EC) No 2700/98 Guideline Income Turnover Per species Euro 12 11 0 Subsidies (1) Euro Other income Euro Personnel Costs Wages and salaries (2) Euro 13 31 0 Imputed value of unpaid labour (3) Euro Energy costs Energy costs Euro 20 11 0 Raw material costs Livestock costs Euro SBS (13 11 0) Feed costs Euro SBS (13 11 0) Repair and maintenance costs Repair and maintenance Euro SBS (13 11 0) Other operational costs Other operational costs (4) Euro SBS (13 11 0) Capital costs (5) Depreciation of capital Euro ESA (6) 6.02. to 6.05. Financial costs, net (7) Euro Extraordinary costs, net Extraordinary costs, net Euro Capital value (8) Total value of assets Euro Euro 43 30 0 ESA 7.09. to 7.24. Investments Net Investments (9) Euro Euro 15 11 0 15 21 0 ESA 3.102. to 3.111. Debt (10) Debt Euro Raw material Volume (11) Livestock Ton Fish Feed Ton Volume of Sales (12) Volume of Sales Per species Ton (13) Employment Number of persons employed By Gender Number 16 11 0 FTE National (14) By Gender (15) Number 16 14 0 Number of enterprises Number of enterprises By size category where the number of persons employed is: (SBS 16.11.0) is: 1.  ¤ 5 2. 6-10 3. > 10 Number 11 11 0 (1) Includes direct payments, e.g. compensation for stopping trading, refunds of fuel duty or similar lump sum compensation payments; excludes social benefit payments and indirect subsidies, e.g. reduced duty on inputs such as fuel or investment subsidies. (2) Including social security costs. (3) Chosen methodology should be explained by the Member State in their National Programme. (4) Packaging costs are included in other operational costs. (5) Chosen methodology should be explained by the Member State in their National Programme. (6) ESA refers to European System of Accounts 1995 (EU Reg. 2223/96, EU Reg. 1267/2003. Eurostat ESA 1995 manual). (7) Interest costs of capital; interest on the national 5 year Government bonds may be used as proxy for financial costs. (8) At the end of the year. (9) Purchase and Sale of assets during the year. (10) At the end of the fiscal year. (11) The variable for raw material volume should correspond to the variable on raw material cost. (12) The variable for production volume should correspond to the variable on turnover value. (13) Conversion factors from numbers to tonnes should be stated in the National Programme. (14) FTE National is number of full time equivalent estimated from a national threshold. (15) Optional. Appendix XI Sector segmentation to be applied for the collection of aquaculture data Fish farming techniques (1) Shellfish farming techniques (1) Land based farms Cages Hatcheries and Nurseries (2) On growing Combined (3) Cages (4) Rafts Long line Bottom (5) Other Salmon Trout Sea bass & Sea bream Carp Other fresh water fish Other marine fish Mussel Oyster Clam Other shellfish (1) Enterprises should be segmented according to their main farming technique. (2) Hatcheries and nurseries are defined as places for the artificial breeding, hatching and rearing through the early life stages of aquatic animals. For statistical purposes, hatcheries are limited to the production of fertilised eggs. Further juveniles stages of aquatic animals are considered being produced in nurseries. When hatcheries and nurseries are closely associated, statistics shall refer only to the latest juvenile stage produced (COM(2006) 864). (3) Combined is defined as enterprises using hatcheries, nurseries and on growing techniques. (4) Cages are defined as open or covered enclosed structures constructed with net, mesh or any porous material allowing natural water interchange. These structures may be floating, suspended or fixed to the substrate but still permitting water interchange from below (COM(2006) 864). (5) Bottom techniques cover shellfish farming in inter-tidal areas (directly on the ground or surelevated). Appendix XII List of economic variables for the processing industry sector Variable group Variable Specification Unit Definition Structural Business Statistics (SBS) Regulation (EC) No 2700/98 Guidelines Income Turnover Euro 12 11 0 Subsidies (1) Euro Other income Euro Personnel Costs Wages and salaries of staff (2) Euro 13 31 0 Imputed value of unpaid labour (3) Euro Energy costs Energy costs Euro 20 11 0 SBS 13 11 0 Raw material costs Purchase of fish and other raw material for production Euro SBS 13 11 0 Other operational costs Other operational costs (4) Euro SBS 13 11 0 Capital costs (5) Depreciation of capital Euro ESA (6) 6.02. to 6.05. Financial costs, net (7) Euro Extraordinary costs, net Extraordinary costs, net Euro Capital value (8) Total value of assets Euro 43 30 0 ESA 7.09 to 7.24 Net Investments Net Investments (9) Euro 15 11 0 15 21 0 ESA 3.102. to 3.111. Debt (10) Debt Euro Employment Number of persons employed By Gender Number 16 11 0 FTE National (11) By Gender (12) Number 16 14 0 Number of enterprises Number of enterprises By size category where the number of persons employed (16.11.0) is: 1.  ¤ 10 2. 11-49 3. 50-249 4. > 250 Number 11 11 0 (1) Includes direct payments. Excludes social benefit payments and indirect subsidies. (2) Including social security costs. (3) Chosen methodology should be explained by the Member State in their National Programme. (4) Packaging costs are included in other operational costs. (5) Chosen methodology should be explained in the National Programme. (6) ESA refers to European System of Accounts 1995 (EU Reg. 2223/96, EU Reg. 1267/2003. Eurostat ESA 1995 manual). (7) Interest costs of capital; interest on the national 5 years Government bonds may be used as proxy for financial costs. (8) Total accumulated value of all net investments in the enterprise at the end of the year. (9) Purchase and Sale of assets during the year. (10) At the end of the year. (11) Methodology should be as discussed in the report of Study FISH/2005/14, LEI WAGENINGENUR Co-ordinator, 2006. Calculation of labour including full-time equivalent (FTE) in fisheries Study No FISH/2005/14, 142 p. (12) Optional. Appendix XIII Definition of environmental indicators to measure the effects of fisheries on the marine ecosystem Code specification Indicator (1) Definition Data required Precision level 1 Conservation status of fish species Indicator of biodiversity to be used for synthesising, assessing and reporting trends in the biodiversity of vulnerable fish species Species, length and abundance from fisheries-independent research survey(s) for relevant marine region. Accurate reporting of these indicators requires that all species that contribute to the indicator are consistently and reliably identified. Survey catches shall be fully sorted (not sub-sampled) to ensure that all individuals of every species that contributes to the indicator are recorded but sub sampling is allowed in length measurements where duly justified. Research survey should cover largest proportion of the marine region over the longest available time period. The indicator would be survey specific. The methods require that surveys are conducted annually in the same area with a standard gear. 2 Proportion of large fish Indicator for the proportion of large fish by weight in the assemblage, reflecting the size structure and life history composition of the fish community. 3 Mean maximum length of fishes Indicator for the life history composition of the fish community 4 Size at maturation of exploited fish species Indicator of the potential genetic effects on a population Individual measurements of age, length, sex and maturity from fisheries-independent research survey(s) for relevant marine region. At least 100 individuals per age class but more fish will improve the power of this indicator. 5 Distribution of fishing activities Indicator of the spatial extent of fishing activity. It would be reported in conjunction with the indicator for Aggregation of fishing activity. Position and vessel registration data based on VMS Available within two months of position reports being received, with all positions linked to the level 6 for the metier classification (see Appendix IV (1-5)). This does not include vessels below 15 m. Preference for position reports every half hour. 6 Aggregation of fishing activities Indicator of the extent to which fishing activity is aggregated. It would be reported in conjunction with the indicator for Distribution of fishing activity. 7 Areas not impacted by mobile bottom gears Indicator of the area of seabed that has not been impacted by mobile bottom fishing gears in the last year. It responds to changes in the distribution of bottom fishing activity resulting from catch controls, effort controls or technical measures (including MPA established in support of conservation legislation) and to the development of any other human activities that displace fishing activity (e.g. wind farms). 8 Discarding rates of commercially exploited species Indicator of the rate of discarding of commercially exploited species in relation to landings. Species, length and abundance of catches and discards based on respectively logbooks and observer trips processed separately. Data linked to the level 6 for the metier classification (see Appendix IV (1-5)). As specified in this Community Programme for discards 9 Fuel efficiency of fish capture Indicator of the relationship between fuel consumption and the value of landed catch. It will provide information on trends in the fuel efficiency of different fisheries. Value of landings and cost of fuel. Value calculated as the product of landings by species and prices. Cost of fuel as defined in this Community Programme. The indicator should be calculated for each metier based on the level 6 for the metier classification (see Appendix IV (1-5)) by region, quarter and year. As specified in this Community Programme. (1) See Commission Staff Working Document (SEC 2008/449) for specification and calculation of the indicators.